United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, FORT GEORGE
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0047
Issued: March 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 13, 2015 appellant, through counsel, filed a timely appeal from an August 20,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
benefits effective April 8, 2014 as he refused an offer of suitable employment under 5 U.S.C.
§ 8106(c).
FACTUAL HISTORY
On January 14, 2002 appellant, then a 38-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on January 7, 2002 he experienced low back pain extending into his
1

5 U.S.C. § 8101 et seq.

right leg in the performance of duty. He stopped work on January 7, 2002. OWCP accepted the
claim for lumbar strain, left thumb tendinitis, and an aggravation of underlying arthropathy of the
thumb. Appellant returned to limited-duty employment on May 6, 2002 but stopped work on
May 21, 2002 and did not return. OWCP paid him compensation for total disability.
On January 23, 2012 OWCP referred appellant to Dr. Carl E. Wilson, a Board-certified
orthopedic surgeon, for a second opinion examination.2
In a report dated February 7 and March 27, 2012, Dr. Wilson reviewed the history of
injury, the medical evidence of record, and listed findings on examination. He found that a
February 13, 2012 MRI scan showed objective findings of disc desiccation at L4 to S1, a central
posterior disc protrusion at L4-5, and a left posterior disc protrusion at L5-S1. On examination
Dr. Wilson found a positive straight leg raise on the right. He opined that appellant had
permanent disability due to his January 7, 2002 work injury and could not return to his usual
employment. Dr. Wilson determined that appellant could work eight hours per day with
restrictions of sitting and walking for six hours, standing for three hours, reaching for five hours,
pushing and pulling up to 10 pounds, lifting up to 5 pounds, and no bending or stooping. He
advised that appellant could not drive at work but could drive to and from work. Dr. Wilson also
found that appellant should take a 10-minute break every 2 hours.
On October 3, 2012 OWCP referred appellant for vocational rehabilitation.3
In a report dated October 22, 2012, Dr. Sathish Modugu, a Board-certified physiatrist,
evaluated appellant for symptoms of low back pain radiating into his legs following a January 7,
2002 work injury. He noted that appellant had not worked since January 2002 and indicated that
he was currently receiving disability compensation. Dr. Modugu diagnosed lumbago. He
submitted progress reports describing his treatment of appellant for low back pain during 2013.
On May 13, 2013 a social worker indicated that she was treating appellant for major
depressive disorder and a generalized anxiety disorder.
On September 5, 2013 the employing establishment offered appellant a position in
Edison, New Jersey, lifting up to 10 pounds. By letter dated September 23, 2013, OWCP
informed the employing establishment that the offered position was not suitable as it did not
adequately describe the duties of the position, was outside appellant’s geographical area, and
required lifting up to 10 pounds in violation of the work restrictions set forth by Dr. Wilson.
On September 30, 2013 the employing establishment offered appellant a full-time
position as a customer care agent in Edison, New Jersey. The position required sitting no more
than 6 hours per day, standing no more than 3 hours per day or as needed, no lifting, bending, or
2

In a February 1, 2012 progress report, Dr. Alfredo Davila, an attending Board-certified physiatrist, evaluated
appellant for chronic low back pain and referred him for a magnetic resonance imaging (MRI) scan study. A
February 13, 2012 lumbar spine MRI scan revealed a disc herniation at L5-S1 that had decreased in size since 2008,
increased disc degeneration at L1-2, and a small central and right disc protrusion at L4-5. A March 23, 2012
electrodiagnostic study showed right lumbar radiculopathy and mild peripheral neuropathy.
3

The record contains progress reports from Dr. Davila describing his treatment of appellant for back pain.

2

stooping, and pushing and pulling no more than 10 pounds with a 10-minute break every 2 hours.
The job offer indicated that work would be performed 8 hours a day for 5 days a week or 10
hours a day for 4 days per week.
By letter dated September 30, 2013, the employing establishment advised OWCP that it
had identified a position for four hours per day within appellant’s local commuting area.
On December 23, 2013 OWCP requested that Dr. Modugu address appellant’s current
condition and advise whether he could resume his date-of-injury position or perform any work.
It enclosed a work capacity evaluation for his completion.
In a progress report dated January 14, 2014, Dr. Modugu indicated that he was treating
appellant for low back pain with radiculopathy subsequent to a work injury. He noted that he
was currently receiving disability or workers’ compensation benefits. Dr. Modugu diagnosed
lumbago.
By letter dated February 19, 2014, OWCP notified appellant that the offered position was
suitable and provided him 30 days to accept the position or provide reasons for his refusal. It
informed him that an employee who refused an offer of suitable work without cause was not
entitled to compensation.
On March 12, 2014 appellant refused the offered position due to his medical condition.4
He submitted a report dated February 26, 2014 from Dr. Herold Abellard, a Board-certified
psychiatrist. Dr. Abellard indicated that appellant experienced multiple symptoms including
depression, insomnia, and loss of concentration due to his “physical disabilities and pain….” He
advised that appellant was verbally threatening and explosive. Dr. Abellard stated, “At this time
it is my suggestion that [appellant] not return to work because of the severity of his depression,
anxiety, and explosive occurrences.”
In a February 28, 2014 report, Dr. Klaudia Nowakiwskyj, a Board-certified internist,
indicated that appellant had “recurrent lower extremity deep venous thrombosis and a serious
episode of pulmonary embolism, since then he has been on life-long anticoagulant treatment with
warfarin. Appellant has to take precautions to avoid injuries and has to avoid prolonged
immobility.” Dr. Nowakiwskyj found that appellant could drive his car for only short distances
and could not walk, sit, or stand for “an eight[-]hour period on a daily basis.” She also advised
that he experienced periodic panic attacks and dizziness with syncope and took sedating
medication for his low back pain with right radiculopathy.
On March 20, 2014 OWCP advised appellant that his reasons for refusing the position
were not valid and provided him 15 days to accept the position and resume work or have his
compensation benefits terminated. It also confirmed that the position remained available.
By decision dated April 8, 2014, OWCP terminated appellant’s compensation and
entitlement to a schedule award effective that date as he refused an offer of suitable employment
4

In a progress report dated February 26, 2014, Dr. Modugu diagnosed chronic low back pain after a January 2002
work injury and noted that he had not worked since the injury.

3

under section 8106(c). It found that the opinion of Dr. Wilson represented the weight of the
evidence and established that the offered position was suitable. OWCP determined that the
opinion of Dr. Nowakiwskyj was not rationalized or based on a complete history and that the
opinion of Dr. Abellard was not reasoned or supported by objective findings.
In a report dated September 19, 2014, Dr. Abellard described appellant’s work injury and
history of medical treatment.5 He diagnosed major depressive disorder and generalized anxiety
disorder and opined that the work injury “caused constant pain resulting in the depression,
anxiety, and anger that he is currently experiencing.” Dr. Abellard found that appellant was
unable to work due to his anxiety and depression.
On May 23, 2015 Dr. Nowakiwskyj found that appellant could not sit or drive a vehicle
for more than 30 minutes. She opined that he could not offer customer service to others and that
the offered position was more than he was “mentally and physically able to perform.”
On March 16, 2015 appellant, through counsel, requested reconsideration. Counsel
contended that OWCP erred in accepting only lumbar strain as the accepted back condition. He
maintained that appellant sustained depression and anxiety due to his work injury. Counsel
argued that the employing establishment did not adequately document why it offered him a
position outside his commuting area, noting that the amount of driving required to commute
would exceed his daily sitting limitation. He also asserted that OWCP erred in referring
appellant to a second opinion physician and that the opinion of Dr. Wilson was stale.
In a decision dated August 20, 2015, OWCP denied modification of its April 8, 2014
decision.
On appeal appellant’s counsel argues that the medical evidence establishes that he was
not able to perform the offered position. He further contends that the opinion of the second
opinion physician was equivocal and not rationalized. Counsel maintains that OWCP acted in an
adversarial manner and held the attending physicians to a different standard than that of the
second opinion physician.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.6 Section 8106(c)(2) of FECA7 provides that a partially disabled
employee who refuses or neglects to work after suitable work is offered to, procured by or
secured for the employee is not entitled to compensation.8 To justify termination of
compensation, OWCP must show that the work offered was suitable and must inform appellant
5

Appellant submitted progress reports dated April 13, 2014 to March 24, 2015 from Dr. Modugu. The physician
did not address disability in his progress reports.
6

Linda D. Guerrero, 54 ECAB 556 (2003).

7

5 U.S.C. § 8101 et seq.

8

Id. at 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

4

of the consequences of refusal to accept such employment.9 Section 8106(c) will be narrowly
construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.10
Section 10.517(a) of FECA’s implementing regulations provides that an employee who
refuses or neglects to work after suitable work has been offered to or secured by him, has the
burden of showing that such refusal or failure to work was reasonable or justified.11 Pursuant to
section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.12
Before compensation can be terminated, however, OWCP has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, establishing that a position has been offered within the employee’s
work restrictions and setting for the specific job requirements of the position.13 In other words,
to justify termination of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision,
OWCP has the burden of showing that the work offered to and refused by appellant was
suitable.14
Once OWCP establishes that the work offered is suitable, the burden shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.15 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.16 OWCP
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.17
ANALYSIS
OWCP accepted that appellant sustained lumbar strain, left thumb tendinitis, and an
aggravation of underlying arthropathy of the thumb due to a January 7, 2002 employment injury.
He stopped work on May 21, 2002 and received compensation for total disability. On
September 30, 2013 the employing establishment offered appellant a position as a customer care
9

Ronald M. Jones, 52 ECAB 190 (2000).

10

Joan F. Burke, 54 ECAB 406 (2003).

11

20 C.F.R. § 10.517(a); see supra note 9.

12

Id. at § 10.516.

13

See Linda Hilton, 52 ECAB 476 (2001).

14

Id.

15

20 C.F.R. § 10.517(a).

16

Gayle Harris, 52 ECAB 319 (2001).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(3) (June 2013).

5

agent. OWCP terminated his compensation effective April 8, 2014 after finding that he had
refused an offer of suitable employment. It found that the February 7 and March 27, 2012
opinion of Dr. Wilson, who provided a second opinion examination, constituted the weight of the
evidence and established that appellant had the capacity to perform the duties of the offered
position.
The Board finds that OWCP improperly relied upon Dr. Wilson’s report as it was not a
reasonably current medical opinion and, therefore, did not form a valid basis for determining that
the offered position was suitable. OWCP must consider an employee’s current physical
limitations when determining the suitability of a position. Dr. Wilson examined appellant on
February 7 and March 27, 2012, more than two years prior to OWCP’s April 8, 2014 termination
of his wage-loss compensation.18 The Board has recognized the importance of medical evidence
being contemporaneous with a job offer to ensure that a claimant is medically capable of
returning to work.19 As the medical evaluation relied upon by OWCP to find the position
suitable was not reasonably current, OWCP has not met its burden of proof to terminate
appellant’s compensation for refusing suitable work.20
The record does not contain a medical report contemporaneous with OWCP’s April 8,
2014 termination of appellant’s compensation supporting that the offered position was suitable.
The Board therefore finds that OWCP did not meet its burden of proof to terminate his
compensation as a sanction for failure to accept an offer of suitable work.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss compensation
benefits, effective April 8, 2014, as he refused an offer of suitable work under 5 U.S.C.
§ 8106(c).

18

See S.H., Docket No. 10-1531 (issued April 13, 2011) (finding that a report more than two years old at the time
of OWCP’s suitability determination and almost three years old at the time it terminated a claimant’s compensation
for refusing suitable work was stale and thus insufficient to meet OWCP’s burden of proof); P.M., Docket No.
07-132 (issued April 6, 2007) (finding that a report nearly two years old at the time OWCP determined suitability
was not reasonably current).
19

See Ruth Churchwell, Docket No. 02-0792 (issued October 17, 2002).

20

See A.G., Docket No. 08-2265 (issued September 28, 2009) (finding that the report from the impartial medical
examiner was stale as she examined the claimant 23 months prior to the job offer).

6

ORDER
IT IS HEREBY ORDERED THAT the August 20, 2015 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 16, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

